This appeal is by petition in error and case-made. The record fails to show that defendant in error was present either in person or by counsel at the settlement *Page 157 
of the case-made, or that notice of the time and place of settlement was served upon him, or waived. A motion to dismiss upon this ground, as well as upon other grounds, some of which have merit, has been filed. The facts above stated alone require that the motion should be sustained. First NationalBank of Collinsville v. Daniels, 26 Okla. 383, 108 P. 748.
All the Justices concur, except WILLIAMS, J., not participating.